Allen, J.
It is quite plain that the literal construction which is contended for by the petitioner could not have been in the minds of the parties to the covenant. Under that construction, the covenantor might at once have erected a building or wall directly abutting upon the existing wall, and carried it up as high as he saw fit. Such a construction would lead to an absurd consequence. So far as light and air were concerned, there would have been no practical difference to the covenantees between such a structure and carrying up the existing wall. It cannot be supposed that this covenant was given and received with the intention of restricting Mr. Coolidge and his heirs and assigns from building a higher wall on the space then occupied by the existing wall, but leaving him at liberty to build as high as he pleased just inside that wall.
The only question then is whether the words of the covenant will admit of a broader meaning. In our opinion they will. The instrument was in effect a grant of an easement; Bronson v. Coffin, 108 Mass. 175, 180; Ladd v. Boston, 151 Mass. 585; and the words may be construed with a leaning against the grantor or covenantor, in order to carry out the obvious intention of the parties. That intention was that no wall or anything else should be built to obstruct in the least degree the light or air above'the height specified. Looking at the words with reference to this obvious intention, they mean that nothing shall be built on that lot next to the wall to obstruct light or air more than the existing wall, or such other wall as is described, would obstruct them.
Such a construction is warranted by the rules which are applied in the construction of contracts, statutes, and other written instruments, with a view of avoiding results which are absurd, or inconsistent with what was meant by the parties to or the framers of the instrument. Met. Con. 278, 279, 303, 307, 312. Leake, Con. § 189. Grey v. Pearson, 6 H. L. Cas. 61, 106. Ford v. Beech, 11 Q. B. 852, 866. Oates v. National Bank, 100 U. S. 239, 244. Staniels v. Raymond, 4 Cush. 314, 316. Canal Co. v. Hill, 15 Wall. 94.
The petitioner now contends that, if an easement of light and *298air was granted, it has been extinguished or abandoned. If this ground of contention is open, we find no evidence sufficient to support it. •
We are therefore of opinion that the petitioner’s lot adjoining the wall, to wit, No. 4 Chestnut Street, is subject to an easement in favor of the three lots belonging to the respondents on Walnut Street for light and air, to the extent above mentioned.
It becomes unnecessary to consider the question of estoppel.

Ordered accordingly.